Case 0:19-cv-62543-RKA Document 17 Entered on FLSD Docket 02/18/2020 Page 1 of 7




                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                                        CASE NO.: 19-CV-62543-RKA

  IGNATIOS KAZOGLOU,

                                     Plaintiff,

  vs.

  AMERICAN EXPRESS NATIONAL BANK,

                                     Defendant.
                                    /
       DEFENDANT AMERICAN EXPRESS NATIONAL BANK’S MOTION TO COMPEL
              ARBITRATION AND MEMORANDUM OF LAW IN SUPPORT

          Defendant American Express National Bank (hereafter “AMEX”), through undersigned

  counsel, hereby moves the Court for an Order compelling arbitration and staying this action

  pending arbitration, and in support of the same states as follows:

  I.      INTRODUCTION

          In this lawsuit, Plaintiff brings claims against AMEX related to one of several credit card

  accounts that Plaintiff holds with AMEX. (See Am. Compl. ¶¶ 6, 8). Specifically, Plaintiff

  alleges a single count for violation of the Telephone Consumer Protection Act (Id. at ¶¶ 12-13).

          Upon opening his credit card accounts with AMEX, Plaintiff received a Cardmember

  Agreement corresponding to each account (“the Agreements”).1 Plaintiff indicated his assent to

  the terms within the Agreements when he used his credit card accounts.2 By entering into these

  Agreements with AMEX, Plaintiff, among other things, agreed to a broad and all-encompassing

  Arbitration Provision which is contained in each of the Agreements (the “Arbitration

  Provision”). The Arbitration Provision declares that, inter alia:

  1
   Declaration of Keith Herr, Ex. A, at Ex. 1-4 (Cardmember Agreements).
  2
    Declaration of Keith Herr, Ex. A, at Ex. 3, (Cardmember Agreement) at page 1 of 10 (“When you use the Account
  (or you sign and keep the card), you agree to the terms of the Agreement.”).
                                         Shook, Hardy & Bacon L.L.P.
            Miami Center, Suite 3200 | 201 S. Biscayne Blvd. | Miami, Florida 33131-4332 | t 305.358.5171
  4832-6586-8468
Case 0:19-cv-62543-RKA Document 17 Entered on FLSD Docket 02/18/2020 Page 2 of 7

                                                                               CASE NO.: 19-CV-62543-RKA


                    “If arbitration is chosen by any party, neither you nor we will
                    have the right to litigate that claim in court or have a jury trial
                    on that claim.” (emphasis in original).3

           The Arbitration Provision further defines “Claim” as “any current or future claim, dispute

  or controversy relating to your Account(s), this Agreement, or any agreement or relationship you

  have or had with us, except for the validity, enforceability or scope of the Arbitration

  provision.”4      The Arbitration Provision further provides that it is governed by the Federal

  Arbitration Act (“FAA”).5

           Additionally, Plaintiff was afforded the opportunity to opt out of the Arbitration

  Provision by mailing AMEX a written rejection notice by February 15, 2013. However,

  American Express has no records of Plaintiff notifying American Express of refusing to accept

  the terms of the arbitration provision.6

  II.      ARGUMENT

           A.       The FAA Requires The Parties to Arbitrate Plaintiff’s Claims.

           Plaintiff signed an enforceable arbitration agreement, which requires both Plaintiff and

  AMEX to arbitrate claims relating to Plaintiff’s credit card accounts or the parties’ relationship.

  By virtue of this Motion, AMEX elects to arbitrate Plaintiff’s claims; accordingly, Plaintiff must

  now submit his claims to arbitration. The FAA provides that written arbitration agreements

  “shall be valid, irrevocable, and enforceable, save upon such grounds as exist at law or in equity

  for the revocation of any contract.” 9 U.S.C. § 2. Deitchman v. Bear Stearns Secs. Corp., No.:

  07-60405, 2007 U.S. Dist. LEXIS 94796 at *7 (S.D. Fla. 2007) (“Any case ‘involving’ interstate

  commerce where arbitration is at issue . . . will be governed by the Federal Arbitration Act.”)

  3
    Id. at page 6 of 10.
  4
    Id.
  5
    Id.
  6
    Declaration of Keith Herr, at ¶ 7.
                                                          -2-
                                          Shook, Hardy & Bacon L.L.P.
              Miami Center, Suite 3200 | 201 S. Biscayne Blvd. | Miami, Florida 33131-4332 | t 305.358.5171
  4832-6586-8468
Case 0:19-cv-62543-RKA Document 17 Entered on FLSD Docket 02/18/2020 Page 3 of 7

                                                                             CASE NO.: 19-CV-62543-RKA


  (citing Allied-Bruce Terminix Companies, Inc. v. Dobson, 513 U.S. 265 (1995) (The FAA is to

  be read broadly, extending its reach to the limits of Congress' power under the Federal

  Constitution's commerce clause). Thus, the FAA places arbitration agreements “upon the same

  footing as other contracts.” Volt Information Sciences, Inc. v. Bd. of Trustees of Leland Stanford

  Junior Univ., 489 U.S. 468, 474 (1989) (citation omitted).

           Not only does the FAA require the enforcement of arbitration agreements, but it

  “declare[s] a national policy favoring arbitration.” Nitro-Lift Techs., L.L.C. v. Howard, 133 S.

  Ct. 500, 503 (2012) (quoting Southland Corp. v. Keating, 465 U.S. 1, 10 (1984)). When a

  contract contains an arbitration clause, a strong presumption in favor of arbitration exists, and

  courts must submit the dispute to arbitration unless there is “positive assurance” that the clause

  does not cover the dispute. United Steel Workers of Am., AFL-CIO-CLC v. Saint Gobain

  Ceramics & Plastics, Inc., 505 F.3d 417, 428-29 (6th Cir. 2007) (quoting AT&T Techs., Inc. v.

  Commc’ns Workers of Am., 475 U.S. 643, 650 (1986)). The FAA represents “a congressional

  declaration of a liberal federal policy favoring arbitration agreements.” Dimattina Holdings,

  LLC v. Steri-Clean, Inc., 195 F.Supp.3d 1285, 1288 (S.D. Fla. 2016) (citing Moses H. Cone, 460

  U.S. 1, 24-25 (1983)).

           This Court routinely enforces arbitration agreements pursuant to the FAA. See, e.g.

  Emplrs. Ins. of Wausan v. Bright Metal Specialties, 251 F.3d 1316, 1326 (11th Cir.

  2001) (affirming     order compelling arbitration and          dismissing     the    case);    Ben-Yishay   v.

  Mastercraft Dev., LLC, 553 F. Supp. 2d 1360, 1368 (S.D. Fla. 2008) (granting motion to compel

  arbitration and staying case pending arbitration); Alvarez v. Royal Carribean Cruises, Ltd., 905

  F. Supp. 2d 1334, 1340 (S.D. Fla. 2012) (granting motion to compel arbitration and dismissing

  case).
                                                        -3-
                                        Shook, Hardy & Bacon L.L.P.
            Miami Center, Suite 3200 | 201 S. Biscayne Blvd. | Miami, Florida 33131-4332 | t 305.358.5171
  4832-6586-8468
Case 0:19-cv-62543-RKA Document 17 Entered on FLSD Docket 02/18/2020 Page 4 of 7

                                                                             CASE NO.: 19-CV-62543-RKA


         In deciding a motion to compel arbitration under the FAA, this Court considers three

  issues: (1) whether a valid written agreement to arbitrate exists; (2) whether an arbitrable issue

  exists; and (3) whether the right to arbitration has been waived. See, e.g., Sims v. Clarendon

  Nat’l Ins. Co., 336 F. Supp. 2d 1311, 1326 (S.D. Fla. 2004) (setting forth three issues the court

  generally considers); Mercury Telco Grp. Inc. v. Empresa De Telecommunicaciones De Bogota

  S.A. E.S.P., 670 F. Supp. 2d 1350, 1354 (S.D. Fla. 2009); Integrated Sec. Svcs. v. Skidata, Inc.,

  609 F. Supp. 2d 1323, 1324 (S.D. Fla. 2009).

         Here, as shown below: (1) there is a valid written agreement to arbitrate; (2) the parties'

  dispute is plainly arbitrable; and (3) AMEX has not waived its right to arbitration. Accordingly,

  the Plaintiff should be compelled to arbitrate his claims against AMEX.

                   1.      There is a Valid Written Agreement to Arbitrate.

         The FAA mandates that arbitration agreements are to be enforced “save upon such

  grounds as exist at law or in equity for the revocation of any contract.” 9 U.S.C. § 2. While state

  law governs the interpretation of “generally applicable contract defenses, such as fraud, duress,

  or unconscionability,” the party seeking to avoid arbitration bears the burden of establishing

  these defenses. See AT&T Mobility LLC v. Concepcion, 131 S. Ct. 1740, 1745-46 (2011); Green

  Tree Fin. Corp.-Ala. v. Randolph, 531 U.S. 79, 91 (2000); “[I]n applying general state-law

  principles of contract interpretation to the interpretation of an arbitration agreement within the

  scope of the [FAA],” however, “due regard must be given to the federal policy favoring

  arbitration.” Volt Info. Scis., Inc., 489 U.S. at 475-76.

         Here, AMEX and Plaintiff agreed to be bound by the Arbitration Provision by entering

  into the Agreements containing that provision. As provided above, the Arbitration Provision

  specifically states that “any claim” must be resolved, by the election of either party, by
                                                        -4-
                                        Shook, Hardy & Bacon L.L.P.
            Miami Center, Suite 3200 | 201 S. Biscayne Blvd. | Miami, Florida 33131-4332 | t 305.358.5171
  4832-6586-8468
Case 0:19-cv-62543-RKA Document 17 Entered on FLSD Docket 02/18/2020 Page 5 of 7

                                                                             CASE NO.: 19-CV-62543-RKA


  arbitration. Additionally, despite the fact that Plaintiff was afforded the opportunity to reject the

  Arbitration Provision, Plaintiff did not notify AMEX of his refusal to be bound by its terms.

  Therefore, Plaintiff bound himself to the clear arbitration requirements by proceeding to use his

  accounts with AMEX. The parties’ relationship and arbitration agreement involved interstate

  commerce, and enforcement of the parties’ arbitration agreement is governed by the FAA.

  Deitchman, LEXIS 94796 at *7. Plaintiff’s agreement to arbitrate is enforceable, and therefore

  Plaintiff must submit his claims to arbitration.

                   2.      Plaintiff’s Claims Are Clearly Arbitrable.

         “[A]ny doubts concerning the scope of arbitrable issues should be resolved in favor of

  arbitration,” and “the party resisting arbitration bears the burden of proving that the claims at

  issue are unsuitable for arbitration.” Moses H. Cone Mem’l Hosp., 460 U.S. at 24-25; Randolph,

  531 U.S. at 91 (citations omitted).

         Here, there can be no doubt that Plaintiff’s claims against AMEX are governed by the

  arbitration agreement. As cited above, the plain language of the agreement requires that “any

  claim, dispute or controversy between you and us arising from or relating to your Account” is

  covered by the Arbitration Provision and must be submitted to arbitration at either party’s

  election. Each of Plaintiff’s claims against AMEX clearly relates to his credit card account with

  AMEX, such that they are covered by the Arbitration Provision. See e.g., Brown v. ITT

  Consumer Fin. Corp., 211 F.3d 1217, 1222 (11th Cir. 2000) (finding that “any dispute, claim or

  controversy that may arise between me and my firm” constituted broad and effective language

  sufficient to include statutory claims); Ben-Yishay, 553 F. Supp. at 1368 (citing Prima Pain

  Corp. v. Flood & Conklin Mfg. Co., 388 U.S. 395, 403-04 (1967) (finding that claim for

  fraudulent inducement was referable to arbitration where arbitration clause was broad and
                                                        -5-
                                        Shook, Hardy & Bacon L.L.P.
            Miami Center, Suite 3200 | 201 S. Biscayne Blvd. | Miami, Florida 33131-4332 | t 305.358.5171
  4832-6586-8468
Case 0:19-cv-62543-RKA Document 17 Entered on FLSD Docket 02/18/2020 Page 6 of 7

                                                                            CASE NO.: 19-CV-62543-RKA


  governed “claims arising out of or relating to” the contract)); Alvarez, 905 F. Supp. 2d at 1340

  (finding that FDUTPA claim was arbitrable).

                   3.     AMEX Has Not Waived Its Right to Compel Arbitration.

         A party only waives its right to arbitrate when it “has acted inconsistently with

  the arbitration right” by “'substantially invok[ing] the litigation machinery' prior to

  demanding arbitration…”. See S & H Contractors, Inc. v. A.J. Taft Coal Co., 906 F.2d 1507,

  1514 (11th Cir. 1990) (party waived right to arbitrate by litigating for eight months without

  seeking to compel arbitration). Because there is a strong public policy favoring arbitration, any

  party arguing that another party has waived the right to arbitrate bears a heavy burden of proof in

  demonstrating such a waiver occurred. Belke v. Merrill Lynch, Pierce, Fenner & Smith, 693 F.2d

  1023, 1025 (11th Cir. 1982).

         Here,      AMEX       has    not     acted     inconsistently      with     its arbitration right   and

  has not substantially invoked this Court's “litigation machinery.” Rather, AMEX has acted

  promptly in seeking to compel arbitration and, aside from a request for an extension, its

  participation in this litigation has been limited to filing two unopposed motions for extensions of

  time to respond to the Complaint. (Doc. 11, 16). As such, it has clearly not waived its right

  to arbitrate. See, e.g., Dockeray v. Carnival Corp., 724 F. Supp. 2d 1216, 1222-1223 (party did

  not waive right to arbitrate even though it failed to include arbitration demand in its answer and

  engaged in discovery for brief period before moving to compel arbitration).

         B.        The Court Should Stay These Proceedings.

         The FAA provides that a court, “upon being satisfied that the issue involved in such suit

  or proceeding is referable to arbitration under such an agreement, shall on application of one of

  the parties stay the trial of the action until such arbitration has been had in accordance with the

                                                       -6-
                                       Shook, Hardy & Bacon L.L.P.
           Miami Center, Suite 3200 | 201 S. Biscayne Blvd. | Miami, Florida 33131-4332 | t 305.358.5171
  4832-6586-8468
Case 0:19-cv-62543-RKA Document 17 Entered on FLSD Docket 02/18/2020 Page 7 of 7

                                                                            CASE NO.: 19-CV-62543-RKA


  terms of the agreement.” 9 U.S.C. § 3. Since the arbitration agreement governing Plaintiff’s

  claims here mandates arbitration of this dispute at either party’s election, and because AMEX so

  elects arbitration, this Court should stay these proceedings and issue an order directing the

  parties to proceed with arbitration of Plaintiff’s claims.             Id.; Azavedo v. Royal Caribbean

  Cruises, Ltd, 4 F.Supp.3d 1357, 1361 (S.D. Fla. 2014) (action stayed where parties entered into

  valid, enforceable arbitration agreement which covers the dispute).

  III.   CONCLUSION

         For the foregoing reasons, AMEX requests that this Court enter an order compelling

  arbitration of Plaintiff’s claims and staying these proceedings.

         WHEREFORE, Defendant American Express National Bank respectfully requests that

  the Court enter an Order compelling arbitration of Plaintiff’s claims and staying these

  proceedings.

  Dated: February 18, 2020


                                                             Respectfully submitted,

                                                             By: /s/ Geri E. Howell
                                                             Geri E. Howell
                                                             Florida Bar No. 0594261
                                                             ghowell@shb.com
                                                             coruna@shb.com
                                                             SHOOK, HARDY & BACON L.L.P.
                                                             Miami Center, Suite 3200
                                                             201 South Biscayne Boulevard
                                                             Miami, Florida 33131-4332
                                                             Telephone: (305) 358-5171
                                                             Facsimile: (305) 358-7470

                                                             Counsel for Defendant American Express
                                                             National Bank



                                                       -7-
                                       Shook, Hardy & Bacon L.L.P.
           Miami Center, Suite 3200 | 201 S. Biscayne Blvd. | Miami, Florida 33131-4332 | t 305.358.5171
  4832-6586-8468
